Citation Nr: 1110643	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists for service connection of an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in St. Petersburg, Florida.

In October 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for an acquired psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In May 1998, the RO issued a decision that denied service connection for a mental illness on the basis that there was no evidence of a current diagnosis of a mental disorder as well as there being nexus evidence relating  a resolved diagnosed mental disorder to service; the Veteran did not appeal the May 1998  decision within one year of being notified.  

2.  The evidence added to the record since May 1998, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision that denied the Veteran's claim of entitlement to service connection for a mental illness is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the May 1998 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

The Veteran is claiming service connection for an acquired psychiatric disorder which was previously denied by the RO in May 1998.  He did not appeal the  decision and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R.           § 20.1103 (2010).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Veteran filed his claim for service connection for a mental disability in November 1997 and it was subsequently denied in May 1998 on the merits.  The evidence of record at the time of the last final denial in May 1998 included the Veteran's lay statements, service treatment records, and VA outpatient treatment records.  The RO denied the claim based on the finding that the Veteran had no current diagnosis of a mental disorder.  Further, although he had been diagnosed with an adjustment disorder with impairment of behavior control in 1991, the RO found that there was no evidence of a psychiatric disorder in service or link relating the adjustment disorder to service.  

The evidence added to the record since the May 1998 decision consists of the Veteran's statements and VA outpatient treatment records.  Of note, during the course of the appeal, the records show that the Veteran has been diagnosed with the following disorders: a mood disorder not otherwise specified; schizoaffective disorder depressive type; cyclothymia; and rule out cyclothymia vs. hypomania.  

The Veteran reports that he was discharged due to behavioral problems which resulted from his then undiagnosed mental disorder.  He directed the Board's attention to the discharge code "LGH" (failure to meet minimum standards) as proof of such.  Indeed, the narrative reason for separation indicated expeditious discharge program for failure to maintain acceptable standards for retention.  Further, in his sworn testimony before the Board, he reported that he received at least one Article 15 for fighting.  The Board acknowledges that lay statements are presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

The above VA treatment records and sworn testimony regarding the disciplinary problems in service appear to support the Veteran's statements of mental illness in service, possibly indicating a link to his current disorders or establishing chronicity of symptomatology.  

The Board is well aware that evidence relating the Veteran's current psychiatric disorder to his active service has not been submitted, and that medical nexus evidence was considering missing in the original 1998 decision.  However, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  

Here, the Veteran has submitted evidence of a current diagnosis of an acquired psychiatric disorder.  The diagnosis constitutes new and material evidence of another missing element.  Thus, in consideration of the holding in Shade, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.  

REMAND

Having determined that the claim should be reopened, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  

The Veteran's claim for service connection for an acquired psychiatric disorder focuses on his allegation that he suffers from bipolar disorder and others and has suffered from such disorders since service when he underwent disciplinary actions for behavioral problems which he contends were related to his psychiatric disabilities.  The Veteran, through his representative, therefore argues that service connection is warranted for an acquired psychiatric disorder based on continuity of symptomatology and/or chronicity.

Under it's duty to assist, VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a currently diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i) (2010).  Given the change in the characterization of the issue on appeal as per Clemons and questions as to the true nature of the Veteran's psychiatric health, the Board finds that a VA examination is required.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Next, the Veteran argues that his numerous disciplinary problems in service constitutes evidence of the initial manifestations of his current psychiatric disorder.  He even notes that there was a marked break in his overall aptitude.  Thus, since there may be evidence of these in-service events in the Veteran's performance evaluations or in other personnel documents, the official military personnel file for the Veteran should be obtained and associated with the claims folder.

In December 2000, the Veteran indicated that he intended to apply for Social Security benefits due to his mental disorder.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).   In this regard, a copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims.  

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

2. Request the Veteran's service personnel records. Any negative development should be discussed and addressed in the claims file.

3. Obtain VA clinical records from the VA outpatient clinic in Tampa, Florida for the period from August 2008 to the present.  Any negative development should be discussed and addressed in the claims file.

4. After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.  

The VA examiner should determine the nature and etiology of any psychiatric disorder(s).  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

     The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder, to include mood disorder not otherwise specified, schizoaffective disorder depressive type, cyclothymia, and hypomania, had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  The examiner should specifically address whether any disciplinary actions or behavioral problems in service, including fighting, were brought on by symptoms of the Veteran's current mental disorders.  

The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


